DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 2015-194324 A) in view of Oofune (US PGPub No. 2007/0193732), Heyn (DE 1064538 B) and Meshenky (US PGPub No. 2008/0011456).
Regarding claim 1, Tanaka (Fig. 1-6) discloses a header plateless type heat exchanger (Figs. 1-6), the heat exchanger comprising a plurality of flat tubes (2, see Fig. 2), each of the flat tubes comprising a pair of plates (2a and 2b), each of the plates including a pair of mutually opposed, upright, lengthwise side walls (the two bent up side walls perpendicular to the plate surface with dimples 14), each respective one of the side walls being situated on a respective side of the plate (left and right sides of the plates 2a and 2b, with respected to Fig. 2), each of the plates having a portion in which the plate is deformed (portion between “1” and “11”, see annotated figure 4 below) in a direction parallel to and away from the side walls (the portion includes a vertical direction which is parallel to and away from the side walls), the pair of plates being fitted together while facing each other to form a respective one of the flat tubes (the plates 2a and 2b are fitted together as shown in Fig. 2 with their inner sides facing each other), the deformed portions of the pair of plates forming an expanded portion of the flat tube (the deformed portions forming expansion portions 1 in the tubes 2), and end edges of the expanded portion of the flat tube (1) comprising a mouth of the flat tube (an opening of the tube 2 at inlet 15, see Fig. 4); and
a heat exchanger core (3) in which a plurality of the flat tubes (2) are stacked upon each other (see Fig. 2) and are brazed and joined to each other at the expanded portions of the flat tubes (the contact portions of the plates are brazed together, paragraph 0022 of the translation),
a casing (6) in which the heat exchanger core is contained (see Fig. 1), the casing having an inlet (15) configured for a heated gas to flow into the casing in proximity to the mouth of the flat tube (exhaust 8, Fig. 1) and in a direction parallel to a lengthwise axis of the flat tube (see the arrow of fluid 8 in horizontal direction of Fig. 1 and is parallel to the length of tubes 2 which is also in horizontal direction of Fig. 1) and an outlet (16) remote from the inlet for conducting the gas out of the casing (see the arrow out), the casing having an inlet (5a) configured for a cooling liquid (cooling water 9) in a direction orthogonal to the lengthwise axis of the flat tube (the inlet 5a is in vertical direction and is orthogonal to the length of tubes 2 which is in horizontal direction) and an outlet remote from the inlet for conducting the liquid out of the casing (5b),
the heat exchanger is configured so that the heated gas flows from the mouth of each of the flat tubes into the inside (exhaust 8 flows into the tubes 2) thereof and the cooling liquid circulates on the outside thereof (the cooling water 9 flows outside and between the tubes 2).

    PNG
    media_image1.png
    384
    867
    media_image1.png
    Greyscale

Tanaka fails to disclose the casing having an inlet configured for a cooling liquid to flow into the casing in proximity to the mouth of the flat tube (the inlet 5a is not in proximity to the opening of tube 2 at inlet 15);
 	wherein a recessed groove portion that is recessed inward is formed, extending across, in a direction orthogonal to faces of the side walls and parallel to the direction of flow of the cooling liquid into the casing, a face of each of the plates which forms a respective outer face of a respective one of the flat tubes, the recessed groove portion is proximate to the expanded portion and parallel to a length of the expanded portion in the direction orthogonal to the faces of the side walls, the face of the plate across which the recessed grooved portion is formed comprises surfaces of the recessed groove portion, and a projecting part that is inverse to the recessed groove portion is formed across, in a direction orthogonal to the faces of the side walls, a face of each of the plates which forms a respective inner face of a respective one of the tubes, and
the heat exchanger is configured so that the heated gas flows from the mouth of each of the flat tubes into the inside thereof and the cooling liquid circulates on the outside thereof, including through the recessed groove portion.
Oofune discloses the casing (130) having an inlet (141) configured for a cooling liquid (CW) to flow into the casing in proximity to the mouth of the flat tube (the inlet 141 is in proximity to the opening of tube at exhaust inlet 151).
Therefore, in view of the teachings of Oofune, the inlet and outlet 5a and 5b may be reversed, so that the inlet 5a is in proximity to the mouth of the flat tube (at the expansion portions 1 with notch 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided
the casing having an inlet configured for a cooling liquid to flow into the casing in proximity to the mouth of the flat tube in Tanaka as taught by Oofune in order to prevent boiling of cooling water 9 (see paragraph 0030 of translation of Tanaka), since cooler water 9 is supplied at the hottest side of the heat exchanger.
Heyn discloses wherein a recessed groove portion (constriction 6) that is recessed inward is formed (a groove side of the constriction 6), the recessed groove portion is proximate to the expanded portion (the constriction is proximate to expanded portion 4) and parallel to a length of the expanded portion in the direction orthogonal to the faces of the side walls (the construction 6 has a portion parallel to the side of the expanded portion 4 and orthogonal to the faces of side walls, see annotated figure 1 and 2 below), and a projecting part (a protruding side of the constriction 6 at inner side) that is inverse to the recessed groove portion.

    PNG
    media_image2.png
    288
    579
    media_image2.png
    Greyscale

Also, as a further evidence, Meshenky (Fig. 3) discloses a heat exchanger 8 for exhaust gas recirculation having an elastic region 13 having a recessed grooved portion (between beads 14) provided at the edge of tubes 11. Meshenky further discloses that elastic region 13 reduces stresses in the tube 11 and the header 18 by absorbing bending stress experienced by the thermal expansion of the tubes 11 (paragraph 0045). 
Since the constriction 6 in Heyn is also provided to absorb thermal expansion of the tubes (paragraphs 0003 of Heyn) and Heyn is provided between expanded portion 4 and tube body 1 in Heyn, the constriction 6 may be provided in “deformed portions” at both ends of the tubes 2, with one end indicated in the annotated figure of Takaka above. As a result, the combination of Tanaka and Heyn discloses the following limitations: the recessed groove portion (6) extending across, in a direction orthogonal to faces of the side walls and parallel to the direction of flow of the cooling liquid into the casing (the “deformed portions” including the constriction 6 is parallel to the direction of cooling water 9 at the inlet 5a), a face of each of the plates which forms a respective outer face of a respective one of the flat tubes (the groove side of constriction 6 includes a portion which extends across horizontal outer faces of the plates 2a and 2b, in a direction orthogonal to the two vertical side walls of the plates), 
the face of the plate across which the recessed grooved portion is formed (at “deformed portions” indicated in the annotated figure of Tanaka above) comprises surfaces of the recessed groove portion (surfaces of the groove side of constriction 6),
a projecting part (a protruding side of the constriction 6 at inner side) is formed across, in a direction orthogonal to the faces of the side walls, a face of each of the plates which forms a respective inner face of a respective one of the tubes (the protrusion side of constriction 6 includes a portion which extends across horizontal inner faces of the plates 2a and 2b, in a direction orthogonal to the two vertical side walls of the plates), and
the heat exchanger is configured so that the heated gas flows from the mouth of each of the flat tubes into the inside thereof (exhaust gas flows inside the tubes 2) and the cooling liquid circulates on the outside thereof, including through the recessed groove portion (the water circulates past the groove side of the constriction 6 on outside of the tubes 2, “through” is interpreted as the fluid flow past the recessed groove portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disclose wherein a recessed groove portion that is recessed inward is formed, extending across, in a direction orthogonal to faces of the side walls, a face of each of the plates which forms a respective outer face of a respective one of the flat tubes, the recessed groove portion is proximate to the expanded portion and parallel to a length of the expanded portion in the direction orthogonal to the faces of the side walls, the face of the plate across which the recessed grooved portion is formed comprises surfaces of the recessed groove portion, and a projecting part that is inverse to the recessed groove portion is formed across, in a direction orthogonal to the faces of the side walls, a face of each of the plates which forms a respective inner face of a respective one of the tubes, and the heat exchanger is configured so that a first fluid flows from the mouth of each of the flat tubes into the inside thereof and a second fluid circulates on the outside thereof, including in the recessed groove portion in Tanaka as taught by Heyn and Meshenky in order to absorb thermal expansion of the tubes (see paragraphs 0003 of Heyn) to reduce stresses in the tube (see Meshenky above).
Regarding claim 2, Tanaka as modified further discloses wherein a width, in a direction parallel to a length direction of the side walls, of the expanded portion of each of the flat tubes is, at both end portions of the expanded portion in a direction of the expanded portion orthogonal to the faces of the side walls (see the “width” in annotated figure 3 below, in a direction parallel to the side walls which is in horizontal direction of Fig. 3, at both left and right end portions of the expansion portions 1, see the annotated figure 3 below, which extend orthogonal to the side walls), greater than the width between the end portions (the “width” is greater than the width t which is between the two left and right end portions), each of the end portions of the expanded portion is configured as a flat triangle or a curved shape (the left and right end portions each include a curved portion away from the side walls), and portions of the flat triangle or curved shape lying nearer to the side wall than other portions of the flat triangle or curved shape are wider, than the other portions of the flat triangle or curved shape (the part of the curved portion nearer to the side wall is wider than and gradually reduce its width to another part of the curved portion away from the side walls, i.e., the width t).

    PNG
    media_image3.png
    813
    1212
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Heyn has no cooling fluid flows through (or past) the constriction 6, it is noted that a supportive reference Meshenky discloses a heat exchanger 8 having a similar elastic region 13 with beads 14 and recessed grooves is provided at the ends of the tubes 11, and the heat exchangers 8 allows a higher temperature first fluid and a lower temperature second fluid through (see paragraph 0037). All the claimed elements were known in the prior art (in Tanaka, Heyn and Meshenky, see above). It is evident that the modification of Tanaka in view of Heyn to include constriction 6 at “deformed portions” of Tanaka allows lengthwise thermal expansion of the tubes 2 in the casing 6 (predictable result and does not change the function of the heat exchanger in Tanaka), to reduce reduces stresses in the tube (reason to combine). Therefore, all requirements in the MPEP 2143 I A is met.  In response to applicant’s argument that the current application includes an unobvious result, it is noted that the prior art combination (Tanaka, Heyn and Meshenky) discloses that the lengthwise thermal expansion of the tubes 2 is the reasonable expectation of success, before the effective filing date of the current supplication, see MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763